In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00217-CV


                              SCOTT A. MADEWELL, APPELLANT

                                                    V.

                                  SANDRA BREWER, APPELLEE

                              On Appeal from the 261st District Court
                                      Travis County, Texas
            Trial Court No. D-1-GN-21-006914, Honorable Madeleine Connor, Presiding

                                          October 18, 2022
                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and YARBOUGH, JJ.


        Appellant, Scott A. Madewell, appeals from the trial court’s order.1 Now pending

before this Court is Madewell’s unopposed motion seeking voluntary dismissal of the

appeal. The Court finds that the motion complies with the requirements of Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
from seeking relief to which it would otherwise be entitled. As no decision of the Court

has been delivered to date, we grant the motion. The appeal is dismissed. Because the

motion does not reflect an agreement of the parties concerning the payment of costs,

costs will be taxed against Madewell. See TEX. R. APP. P. 42.1(d). No motion for

rehearing will be entertained and our mandate will issue forthwith.

                                                       Per Curiam




                                            2